DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
Claims 18-21, 23 and 25-39 are pending and subject to examination in this Office action.  Claims 1-17, 22 and 24 have been canceled.

Terminal Disclaimer
The terminal disclaimer filed on 29 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,753,102 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).  In this regard, please note that the practitioner who signed the TD does not have power of attorney in the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-21, 23 and 25-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 18, the term “the surface” lacks proper antecedent basis.

Regarding claim 19 (1st step), is the “a synthetic material” and the “a filler material” the same as or different from the synthetic material and filler material set forth in the preamble?
Regarding claim 19 (2nd step), is the “a substrate” the same as or different from the at least one substrate set forth in the preamble?
Regarding claim 19 (3rd step), is the “a top layer” the same as or different from the top layer set forth in the preamble?  In addition, is “said substrate” referring back to the “a substrate” set forth in the previous step or to the at least one substrate set forth in the preamble?
Regarding claim 19 (thereby step), is the “a covering panel” the same as or different from the covering panel set forth in the preamble?
Regarding claim 19 (last step), is “said covering panel” referring back to the “a covering panel” set forth in the previous step or to the covering panel set forth in the preamble?
Regarding claim 19 (wherein clause), the terms “the total weight”, “the softening point”, “the melt temperature” and “the principal polymer” lack proper antecedent basis.
Regarding independent method claim 20 (preamble), the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 20 (1st step), is the “a synthetic material” and the “a filler material” the same as or different from the synthetic material and filler material set forth in the preamble?
Regarding claim 20 (2nd step), is the “a substrate” the same as or different from the at least one substrate set forth in the preamble?
rd step), is the “a top layer” the same as or different from the top layer set forth in the preamble?  In addition, is “said substrate” referring back to the “a substrate” set forth in the previous step or to the at least one substrate set forth in the preamble?
Regarding claim 20 (thereby step), is the “a covering panel” the same as or different from the covering panel set forth in the preamble?
Regarding claim 20 (last step), is “said covering panel” referring back to the “a covering panel” set forth in the previous step or to the covering panel set forth in the preamble?
Regarding claim 20 (wherein clause), the terms “the total weight” and “the surface” lack proper antecedent basis.
Regarding claim 21, the term “the top surface” lacks proper antecedent basis.
Regarding independent method claim 25 (preamble), the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 25 (1st step), is the “a synthetic material” and the “a filler material” the same as or different from the synthetic material and filler material set forth in the preamble?
Regarding claim 25 (2nd step), is the “a substrate” the same as or different from the at least one substrate set forth in the preamble?
Regarding claim 25 (3rd step), is the “a top layer” the same as or different from the top layer set forth in the preamble?  In addition, is “said substrate” referring back to the “a substrate” set forth in the previous step or to the at least one substrate set forth in the preamble?
Regarding claim 25 (thereby step), is the “a covering panel” the same as or different from the covering panel set forth in the preamble?

Regarding claim 25 (wherein clause), the term “the total weight” lacks proper antecedent basis.
Regarding claims 27, 33 and 39, these claims set forth an ISO standard that does not include a specific year for the standard.  As standards are subject to change over time, this failure to include a specific year renders the claims indefinite.
Regarding claims 28 and 34, the term “and/or” is recited which renders the claim indefinite.  In this regard, the Examiner suggests utilizing the Office’s preferred verbiage of “at least one of A or B” in lieu of “and/or”.
Regarding claim 35, the terms “the softening point”, “the melt temperature” and “the principal polymer” lack proper antecedent basis.
Regarding claim 36, the term “the surface” lacks proper antecedent basis.
Regarding claim 38, the term “the top surface” lacks proper antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 18-21, 23 and 25-39 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-16 of U.S. Patent No. 10,753,102. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the elements set forth in the rejected claims are present in the noted claims of the '102 patent and/or are obvious variants thereof.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the TD was not approved.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635